Citation Nr: 1048383	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-29 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
previously remanded by the Board in March 2010.

The Board notes that the issue of entitlement to service 
connection for bilateral knee disability was also remanded in 
March 2010.  However, in a September 2010 rating decision, the 
Appeals Management Center (AMC) granted entitlement to service 
connection for patellofemoral syndrome of the right and left 
knees.  The grant of service connection for patellofemoral 
syndrome of the right and left knees constituted a full award of 
the benefit sought on appeal as to that issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, the issue of 
entitlement to service connection for bilateral knee disability 
is not currently in appellate status.  Id.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hip disability.

Pursuant to the Board's March 2010 remand instructions, the 
Veteran was afforded a VA medical examination in connection with 
his claimed bilateral hip disability in May 2010.  However, the 
Board finds that the examination report is inadequate.  In this 
regard, the examiner stated that the Veteran had no complaints of 
or treatment for hip problems while in service, and his opinion's 
rationale was based, in part, on this assertion.  However, the 
Board notes that the Veteran did have an in-service complaint 
regarding his hips.  Specifically, the Veteran was seen in 
January 1983 for complaints of hip pain for 3 weeks.  Therefore, 
the Board finds that the examination report is inadequate because 
the examiner's opinion was based on an incorrect history, since 
the examiner did not acknowledge or discuss the Veteran's in-
service complaints regarding his hips.

The Board also again notes that service connection has now been 
granted for bilateral knee disability.  In view of the need to 
return the case for another opinion regarding the relationship 
between hip disability and the symptoms noted during service, it 
is appropriate to also request an opinion as to any secondary 
relationship between the newly service-connected knee 
disabilities and the bilateral hip disability at issue. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed bilateral 
hip disability.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.

It is imperative that the claims folder be 
reviewed in conjunction with the examination, 
specifically including the Veteran's January 
1983 in-service treatment record documenting 
complaints of hip pain for 3 weeks.

Then, the examiner should offer the following 
opinions:

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed bilateral hip 
disability is causally related to his 
active duty service or any incident 
therein?  Please discuss the significance 
of the inservice hip complaints. 

b)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed bilateral hip 
disability is proximately due to or the 
result of his service-connected right and 
left ankle disabilities?

c)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed bilateral hip 
disability has been aggravated by his 
service-connected right and left ankle 
disabilities?  The term 'aggravation' is 
defined as a worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.

d)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed bilateral hip 
disability is proximately due to or the 
result of his service-connected knee 
disabilities?

e)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed bilateral hip 
disability has been aggravated by his 
service-connected knee disabilities?  The 
term 'aggravation' is defined as a 
worsening of the underlying disability 
versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  Also, the examiner should 
specifically address the January 1983 service 
treatment record.

2.  Thereafter, the AMC/RO should review the 
examination report obtained, and ensure that 
all requested opinions have been answered.

3.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated under both direct and secondary 
theories of service connection (including as 
secondary to the newly service-connected 
bilateral knee disabilities).  If the benefit 
sought is not granted, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


